Title: Abigail Adams 2d to Elizabeth Cranch, 27 January 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Monday Morning ca. 27 January 1783

Your last letter my Dear Eliza, deserved from the goodness and friendship, expressed, a reply long ere this. I cannot with truth offer to you aney apology, but must submit the inattention to your candour. I have now taken my pen, and do not realy know what to write, unless you will permit me to give you an account of my yesterdays excursion. As I ever feel interested in every scene however trivial, wherein aney of my friends take a part, Ill judge by the feelings of my own heart, and without aney appology for my incapacity at narative, I will tell give you the journal of the day, begining at the breakfast table. I need not expose myself so much as to give you the hour—but as tis not one of my rules to hide my faults or foibles from my friends, Ill just hint twas after the first Bell had rung. Lazy Girls you may say.
Mr. Samuel Allyne Otis is as agreeable in his domestick line as in other company, more so I think, and our breakfast is ever pleasant and agreeable, enlivened in general by some very sivil speaches, for you know he is an adept. Miss Patty Gray, sent to know if Miss Betsy Otis and your friend, would accompany her to meeting. You know I suppose, that twas the first time that the society have met in, the oald south as tis generally called. The Novelty of the thing, caried, a great number of people, and your friend, for once was led with the multitude. We went, had a very good seat, heard a sermon and returned as we went. Dined. Polly Coffin promised to send for me to accompany her in the afternoon. Dr. Dexter called for me. I sent to Mrs. Coffins, and with them went to meeting. Twas so crouded as to render it very uncomfortable. My seat was not half so agreeable to me as in the morning. We went to a pew where I had no acquaintance, and I felt a kind of consciousness—that I was an intruder. This to a person of my possessed of the independance of Disposition, that is attributed to me was rather disagreeable. I shall leave to persons of better judgment, to give you their oppinion of the sermons, that were delivered. I do not suppose myself a proper judge, as to their excellencys or demerits.
I went home with Polly Coffin and drank tea and past the eve. To you who know her, tis unnecessary to say I was pleased with her and my visit. I found a large circle, none of my acquaintance except Sally Bromfeild. She is an excellent Girl, I am much pleased with her. We often meet in company, and every meeting raises her in my oppinion. I intend to visit her. The circle was Miss Dalton, Miss Davis—to me her manners are disgusting, she passes, for a genteel Girl, Miss Palfrey—a sweet amiable Girl, she looks like patience on a Monument smileing at Grief. She has just gone in Mourning for her pappa. You would Love to look at her—her countenance Appears “as! calm, an unruffled as the summers sea, when not a breath of wind flies oer its surface.” These were the Ladies. Dr. Dexter, you know him. Mr. Emery, he is cleaver I believe. Mr. Sawyer—you know from the report of others. I was much prejudiced against him. His behavour did not erase those prejudices, to be sure, to the Ladies of his acquaintance, that were present, I mean. I was not introduced, and therfore all that passed between us, was, I wish you a good evening. I am and have ever been convinced, that the behavour of a gentleman depends upon the company of Ladies he is in. They certainly can command, and do, his conduct. Twas evident here. They called him impudent, but at the same time let him know that his impudence was rather, pleasing. I thought however, that his manners were more becomeing, than some of the Ladys. Polly Coffin, Sally Bromfeild, and your friend were the elder set. You may smile if you please at my stileing myself, who was perhaps the youngest in company, in the elder set, but my acquaintance was with them, and we were very much diverted at the conversation of the others. They left us at nine.
Mrs. Coffin, is an exceeding fine Worthy Woman. I Loved her from the character I have had of her. From the slight personal knowledge I have of her, I more than Love her. I came home at ten, much pleased with my visit. Rouaby Coffin, you do not know I believe, she is younger than Polly, and was once justly characterized by the name of Miss Volubility. She is a good naturd Girl I believe, at least she is not severe.
Thus my Dear I have given you a full account of my visit, and in return should like to know were and how you passed your Eev. Was it by the fire side of my Mamma, and who was of your party. I could have joined you with pleasure. You know Eliza, my oppinion of Mr. Lincoln. You have often heard me speak of him, and not with the greatest degree of approbation. I have expressed the same oppinion, to every one to whom I have spoken of him. A gentleman who knows in what light he stands in my mind, and who has told me he thought I did not think justly of him, yesterday told me he was very much diverted at hearing Mr. L. oppine of me your friend—that we have imbibed, the self same ideas of each other. He supposes that I have a very good and important oppinion of myself, and I suppose his inattention has been intended to mortify my consumate vanity. I was realy diverted. What a pitty it is that it has not had the affect he wished, upon me.

My pen has, gone till I believe you are tired and will not be able to read what I have wrote. Adeu adeu. Write me soon. Shall you not be in town tomorrow. My Love to all and believe me thy friend
Amelia

